DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites “the step of enlargement.” This should read “a step of enlargement” to ensure clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paterello (US 4541205).
Regarding claim 1, Patrello discloses a method for producing abrasive grinding wheels that comprises: forming, through a pressing of an abrasive mixture comprising abrasive powders and a resinoid binder (col 3, lines 56-68), an annular body (12) provided with a central hole (26), inserting a reducing ring (14) provided with a central attachment hole (as shown in fig 2) inside said central hole of the annular body, so that the attachment hole is coaxial with respect to the central hole(as shown in fig 5), and fixing the reducing ring to the annular body by means of riveting the reducing ring (col 4, lines 32-40).
Regarding claim 2, Patrello further discloses wherein the fixing of the reducing ring by means of riveting comprises plastically deforming at least one edge (54) proximal to an axial end of the reducing ring (fig 5, col 4, lines 34-40).
Regarding claims 3-5, Patrello further discloses the formation of the annular body comprises the creation of the central hole with an axially variable cross section; and providing for the formation of two opposing end stretches having enlarged sections (see annotated fig below) at two axial ends of the central hole and at least one central stretch (26) having a tapered section (elements 38) interposed axially between the two end stretches (taper is between the end stretches in the axial direction); and wherein the insertion of the reducing ring inside the central hole provides for the coaxial insertion of the reducing ring in the central hole, so that an enlarged axial end stretch of the reducing ring substantially engages to measure with one of the end stretches of the central hole (see annotated figure below) and wherein the fixing of the reducing ring to the annular body through riveting of the reducing ring provides for riveting a further axial end stretch of the reducing ring so as to radially enlarge such further axial end stretch of the reducing ring, the further axial end stretch of the reducing ring thus radially enlarged engaging to measure with the other end stretch of the central hole (bent outward into end stretch of hole as shown in fig 5).
Regarding claim 8, Patrello discloses an abrasive grinding wheel that comprises: an annular body (12) made of abrasive material obtained by pressing of an abrasive mixture comprising abrasive powders and a resinoid binder (col 3, lines 56-68), wherein the annular body is provided with a central hole (26), a reducing ring (14) provided with a central attachment hole (as shown in fig 2) inserted into the central hole, so that the attachment hole of the reducing ring is coaxial with respect to the central hole of the annular body (as shown in fig 5), and wherein the reducing ring comprises two opposing enlarged axial end stretches configured to axially lock the reducing ring to the central hole of the annular body (col 4, lines 32-40; see annotated figure below).
Regarding claim 9, Patrello further discloses the central hole of the annular body comprises two opposing axial end stretches having enlarged sections with respect to a central stretch having a tapered section (elements 38) axially interposed between the two axial end stretches having enlarged sections (taper is between the end stretches in the axial direction), the opposing axial end stretches of the reducing ring substantially engaging to measure with the axial end stretches of the central hole of the annular body (see annotated figure below).

    PNG
    media_image1.png
    593
    556
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrello as applied to claims 1 and 8  above, and further in view of MacKay (US 4934107).
Regarding claim 6, Patrello teaches all the elements of claim 1 as described above. Patrello does not teach the fixing is performed through hot riveting (Patrello teaches riveting, but not specifically hot riveting). MacKay teaches fixing a ring (63) to an annular body by hot riveting (col 6, lines 4-8; “deformed by heat and pressure”). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the fixing ring of Patrello by hot riveting in order to achieve the predictable result of aiding in the deforming of the ring for attachment as taught by MacKay (col 6, lines 4-8).
Regarding claim 10, Patrello teaches all the elements of claim 8 as described above. Patrello does not teach the reducing ring is made of a plastic material. MacKay teaches an abrasive grinding wheel with a reducing ring (44) made of a plastic material (col 5, lines 36-40). It is obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the reducing ring of Patrello out of a plastic material, as plastic is known as a suitable material for reducing rings in abrasive wheels as taught by MacKay. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrello as applied to claim 1 above, and further in view of Eisenblaetter (US 2008/0152422).
Regarding claim 7, Patrello teaches all the elements of claim 1 as described above. Patrello further teaches a step of enlargement through machining the critical surfaces of the reducing ring (col 4, lines 40-44). Patrello does not specifically disclose milling the attachment hole. Eisenblaetter teaches a method of producing an abrasive grinding wheel including a step of enlargement through milling of the attachment hole of a reducing ring ([0006]; faces on internal area of hub are “expediently manufactured by milling”). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention enlarge the attachment hole of the reducing ring of Patrello by milling in order to achieve the predictable result of machining the attachment hole to the desired shape as taught by Eisenblaetter ([0006]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar grinding wheels and methods are cited, including those with riveted reducing rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723